Citation Nr: 1435903	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

The Veteran's diagnosed multiple sclerosis was not present during service or until many years thereafter and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A December 2008 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private medical records and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

III.  Analysis

The Veteran has been diagnosed with multiple sclerosis since 1987.  He maintains that his multiple sclerosis is due to Agent Orange exposure during service and should therefore be service connected. 

Service records show that the Veteran served in the Republic of Vietnam, therefore Agent Orange exposure is presumed.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain listed conditions, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, multiple sclerosis is not one of the identified conditions for which service connection may be presumed based on herbicide exposure.  Id.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no competent medical evidence in the record to suggest that the Veteran's multiple sclerosis is associated with herbicide exposure.  Therefore, service connection cannot be granted on a presumptive basis as due to Agent Orange exposure.

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as multiple sclerosis become manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

STRs do not contain complaints, treatment, diagnosis or findings consistent with multiple sclerosis during service.  At separation the Veteran denied ever having neuritis, paralysis or eye trouble.  The Veteran did report previous lameness, joint or bone deformity, and arthritis.  However these complaints appear to be related to the diagnosis and treatment for Osgood Schlatter's disease, which the Veteran suffered in both knees.  

Symptoms of numbness in the Veteran's extremities appear in the record in September 1984 with a formal diagnosis of multiple sclerosis following in 1987.  The Veteran has not alleged, and the record does not reflect that the presence of multiple sclerosis related symptomatology before 1982.  Specifically the Veteran has stated on multiple occasions that his symptoms began between 1982 and 1984.  Thus, the record does not indicate the onset of the condition within the 7-year period required under 38 C.F.R. § 3.307(a)(3) or a continuity of symptoms under 38 C.F.R. § 3.303(b).  Therefore, presumptive service connection for a chronic condition is not warranted. 

The Veteran argues that the 7-year period contemplated by 38 C.F.R. § 3.307(a)(3) is arbitrary and not medically sound.  The 7-year time frame however, refers only to the period required for symptom manifestation in order to trigger the presumption of service connection for a chronic disease, and does not prohibit the Veteran from establishing service connection on a direct basis.  38 C.F.R. § 3.303.  However, a nexus must still be demonstrated linking the Veteran's current condition to his service. 

The Veteran is competent to report on the symptoms associated with multiple sclerosis that are capable of lay observation, including numbness of the extremities. He is not competent however, to address the medically complex question of the etiology of his condition.  As such his opinion on the matter is afforded no probative value.  

As there is no competent medical evidence or opinion of record to suggest that the Veteran's multiple sclerosis had its onset during, or is in any way related to service,   the preponderance of the evidence is against a finding that the Veteran's multiple sclerosis is service related.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


